

Exhibit 10.12
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
December 27,, 2012, between Streamline Health Solutions, Inc., a Delaware
corporation (the “Parent”), and Streamline Health, Inc., an Ohio corporation
(the “Company”), on the one hand, and Herbert P. Larsen (“Executive”), on the
other hand.
RECITALS:
The Parent, the Company and Executive hereby agree that Executive shall serve as
an officer of the Parent and the Company pursuant to the terms and conditions
set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1.EMPLOYMENT
The Parent and the Company hereby agree to employ Executive, and Executive, in
consideration of such employment and other consideration set forth herein,
hereby accepts employment, upon the terms and conditions set forth herein.
2.    POSITION AND DUTIES
During the term of this Agreement, Executive shall be employed as Senior Vice
President, Client Services of the Parent and of the Company. While employed
hereunder, Executive shall do all things necessary, legal and incident to the
above positions, and otherwise shall perform such executive-level functions as
the Chief Executive Officer of the Parent and of the Company (the “CEO”), to
whom Executive shall report, may establish from time to time.
Executive will work primarily from an office at the Company’s Atlanta location.
Executive acknowledges that in discharging his duties hereunder it will be
necessary for him to travel, at times extensively, including to the Company’s
offices located in Cincinnati, Ohio, and New York City, New York, and to
customer and business partner locations.
3.    COMPENSATION
Executive shall receive the compensation and benefits listed on the attached
Exhibit A. Such compensation and benefits shall be paid and provided by the
Company in accordance with the Company’s regular payroll, compensation and
benefits policies.
4.    EXPENSES
The Company shall pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s

1



--------------------------------------------------------------------------------



duties as an employee of the Company upon compliance with the Company’s
procedures for expense reimbursement, including the presentation of expense
statements or receipts or such other supporting documentation as the Company may
reasonably require.
5.    PRIOR EMPLOYMENT; BINDING AGREEMENT
Executive warrants and represents to the Parent and the Company (i) that
Executive will take no action in violation of any employment agreement or
arrangement with any prior employer, (ii) that Executive has disclosed to the
Parent and the Company the Employee Confidential Information, Invention
Disclosure, Non-Solicitation and Non-Competition Agreement dated as of February
22, 2010 (the “Prior Non-Compete”), between Edifecs, Inc, and Executive, being
the only employment agreement or arrangement with any prior employer, and (iii)
that Executive has the full right and authority to enter into this Agreement and
to perform all of Executive’s obligations hereunder. Executive agrees to
indemnify and hold the Parent and the Company harmless from and against any and
all claims, liabilities or expenses incurred by the Parent or the Company as a
result of any claim made by any prior employer arising out of this Agreement or
the employment of Executive by the Parent or the Company (except for [and to the
extent that] any such claim (is) based or allegedly based on Sections 5 or 6 of
the Prior Non-Compete). Further, Executive acknowledges that the pendency of an
action to enforce any such claims (except as aforesaid) will be grounds for
terminating Executive for Good Cause hereunder. By way of example, and not
limitation, such a claim might consist of alleged violations of trade secrets
which Executive is obligated to keep confidential.
The Parent and the Company warrant and represent to the Executive that the
Parent and the Company, acting by the officer executing this Agreement on their
behalf, has the full right and authority to enter into this Agreement and to
perform all of the Parent’s and the Company’s obligations hereunder.
6.    OUTSIDE EMPLOYMENT
Executive shall devote Executive’s full time and attention to the performance of
the duties incident to Executive’s positions with the Parent and the Company and
shall not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Executive’s
duty to devote Executive’s full time and attention to the Parent’s and the
Company’s matters; provided, however, that, the foregoing shall not prevent
Executive from participation in any charitable or civic organization that does
not interfere with Executive’s performance of the duties and responsibilities to
be performed by Executive under this Agreement.
7.    CONFIDENTIAL INFORMATION
Executive shall not, during the term of this Agreement or at any time
thereafter, disclose, or cause to be disclosed, in any way Confidential
Information, or any part thereof, to any person, firm, corporation, association,
or any other operation or entity, or use Confidential Information on Executive’s
own behalf, for any reason or purpose. Executive further agrees that, during the
term of this Agreement or at any time thereafter, Executive will not distribute,
or cause to be distributed, Confidential Information to any third person or
permit the reproduction of Confidential Information, except on behalf of the
Parent or the Company in Executive’s capacity

2



--------------------------------------------------------------------------------



as an officer or employee of the Parent or the Company. Executive shall take all
reasonable care to avoid unauthorized disclosure or use of Confidential
Information. Executive hereby assumes responsibility for and shall indemnify and
hold the Parent and the Company harmless from and against any disclosure or use
of Confidential Information in violation of this Agreement.
For the purpose of this Agreement, “Confidential Information” shall mean any
written or unwritten information which specifically relates to and or is used in
the Parent’s or the Company’s business (including, without limitation, the
Parent’s or the Company’s services, processes, patents, systems, equipment,
creations, designs, formats, programming, discoveries, inventions, improvements,
computer programs, data kept on computers, engineering, research, development,
applications, financial information, information regarding services and products
in development, market information, including test marketing or localized
marketing, other information regarding processes or plans in development, trade
secrets, training manuals, know-how of the Parent or the Company, and the
customers, clients, suppliers and others with whom the Parent or the Company
does or has in the past done, business, regardless of when and by whom such
information was developed or acquired) which the Parent or the Company deems
confidential and proprietary and which is generally not known to others outside
the Parent or the Company and which gives or tends to give the Parent or the
Company a competitive advantage over persons who do not possess such information
or the secrecy of which is otherwise of value to the Parent or the Company in
the conduct of its business -- regardless of when and by whom such information
was developed or acquired, and regardless of whether any such information is
described in writing, reduced to practice, copyrightable or considered
copyrightable, patentable or considered patentable. “Confidential Information”
shall not, however, include general industry information or information which is
publicly available or is otherwise in the public domain without breach of this
Agreement, information which Executive has lawfully acquired from a source other
than the Parent or the Company, or information which is required to be disclosed
pursuant to any law, regulation, or rule of any governmental body or authority
or court order. Executive acknowledges that Confidential Information is novel,
proprietary to and of considerable value to the Parent and the Company.
Executive agrees that all restrictions contained in the Section are reasonable
and valid under the circumstances and hereby waives all defenses to the strict
enforcement thereof by the Parent or the Company.
Executive agrees that, upon the request of the Parent or the Company, or
immediately on termination of his employment for whatever reason, Executive will
immediately deliver up to the requesting entity all Confidential Information in
Executive’s possession or control, and all notes, records, memoranda,
correspondence, files and other papers, and all copies, relating to or
containing Confidential Information. Executive does not have, nor can Executive
acquire, any property or other right in Confidential Information.
8.    PROPERTY OF THE PARENT AND THE COMPANY
All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment, whether or not during working hours and whether or not
while working on a specific project, that are within the

3



--------------------------------------------------------------------------------



scope of the Parent’s or the Company’s business operations or that relate to any
work or projects of the Parent or the Company, are and shall remain the
exclusive property of the Parent and the Company. Inventions, improvements and
discoveries relating to the business of the Parent or the Company conceived or
made by Executive, either alone or with others, while an officer or employee of
the Parent or the Company are conclusively and irrefutably presumed to have been
made during the period of employment and are the sole property of the Parent and
the Company. The Executive shall promptly disclose in writing any such matters
to the Parent and the Company but to no other person without the consent of the
Company. Executive hereby assigns and agrees to assign all right, title, and
interest in and to such matters to the Company. Executive will, upon request of
the Company, execute such assignments or other instruments and assist the Parent
and the Company in obtaining, at the Company’s sole expense, of any patents,
trademarks or similar protection, if available, in the name of the Company.
9.    NON-COMPETITION AGREEMENT
(a)    During the term of Executive’s employment, whether under this Agreement
or at will, and for a period of:
1.    18 months after the termination date of Executive’s employment if
termination is voluntary;
2.    18 months after the termination date of Executive’s employment if
termination is for Good Cause; or
3.    12 months after the termination date of Executive’s employment if
termination is without Good Cause, provided that Executive has received all the
compensation specified in Sections 11 and 13 hereof to be received by him
coincident with such termination;
Executive agrees that he will not directly or indirectly, whether as an
employee, agent, consultant, director, officer, investor, partner, shareholder,
proprietor, lender or otherwise, own, operate or otherwise work for or
participate in any Competitive Business (as defined in subsection (c) below);
provided, however, that the foregoing shall not prohibit Executive from
employment in a non-client facing capacity by a Competitive Business nor from
owning not more than 5% of the outstanding stock of a corporation subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”).
(b)    During the term of Executive’s employment and for a period ending one
year after the termination of Executive’s employment with the Company, whether
by reason of the expiration of the term of this Agreement, resignation,
discharge by the Parent and the Company or otherwise, Executive hereby agrees
that Executive will not, directly or indirectly:
(i)    solicit, otherwise attempt to employ or contract with any current or
future employee of the Parent or the Company for employment or otherwise in any
Competitive Business or otherwise offer any inducement to any current or future
employee of the Parent or the Company to leave the Parent’s or the Company’s
employ; or

4



--------------------------------------------------------------------------------



(ii)    contact or solicit any customer or client of the Parent or the Company
(an “Existing Customer”), solicit any individual or business entity with whom
the Parent or the Company has directly communicated for the purpose of rendering
services prior to the effective date of such termination (a “Potential
Customer”), or otherwise provide any other products or services for any Existing
Customer or Potential Customer of the Parent or the Company, on behalf of a
Competitive Business or in a manner that is competitive to the Parent’s or the
Company’s business; or
(iii)    use or divulge to anyone any information about the identity of the
Parent’s or the Company’s customers or suppliers (including, without limitation,
mental or written customer lists and customer prospect lists), or information
about customer requirements, transactions, work orders, pricing policies, plans,
or any other Confidential Information.
(c)    For the purpose of this Section, “Competitive Business” shall mean any
business operation (including a sole proprietorship and the pertinent division
or subsidiary of any multi-sector business), anywhere in the world, which
designs, develops, manufactures or markets any product or service that in any
way competes with the Parent’s or the Company’s business, products or services
as conducted, or (to the knowledge of Executive) planned to be conducted on the
date of termination.
10.    TERM
Unless earlier terminated pursuant to Section 11 hereof, the term of this
Agreement (the “Term”) shall be for the time period beginning on the start date
specified in Exhibit A (the “Start Date”), and continuing through the first
anniversary of the Start Date (the “Expiration Date”). On the Expiration Date,
and on each annual Expiration Date thereafter (each such date being hereinafter
referred to as the “Renewal Date”), absent notice to the contrary from either
party hereto to the other received at least 60 days prior to commencement of the
renewal term, the term of employment hereunder shall automatically renew for an
additional one-year period. Unless specifically provided otherwise herein or
waived in writing by the Parent and the Company, the requirements of Sections 7
(Confidential Agreement), 8 (Property of the Parent and the Company) and 9
(Non-Competition Agreement) shall survive the expiration or termination of this
Agreement for any reason.
11.    TERMINATION
(a)    Death; Resignation. This Agreement and Executive’s employment hereunder
shall be terminated on the death of Executive, effective as of the date of
Executive’s death or, in the case of Executive’s resignation (otherwise than for
Good Reason) of his employment with the Parent and the Company, on the effective
date of termination of employment, and in neither of such cases will Executive
(nor his estate or personal representative) be entitled to any severance.
(b)    Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Parent and the Company, upon a Continued
Disability of Executive, effective as of the date of the determination of
Continued Disability as that term is hereinafter defined. For the purposes of
this Agreement, “Continued Disability” shall be defined as the inability or
incapacity (either mental or physical) of Executive to continue to

5



--------------------------------------------------------------------------------



perform Executive’s duties hereunder for a continuous period of 120 working
days, or if, during any calendar year of the Term hereof because of disability,
Executive shall have been unable to perform Executive’s duties hereunder for a
total period of 180 working days regardless of whether or not such days are
consecutive. The determination as to whether Executive is unable to perform the
essential functions of Executive’s job shall be made by the CEO in his
reasonable discretion; provided, however, that if Executive is not satisfied
with the decision of the CEO, Executive will submit to examination by three
competent physicians who practice in the metropolitan area in which the Company
then maintains its principal office, one of whom shall be selected by the
Company, another of whom shall be selected by Executive, with the third to be
selected by the physicians so selected. The determination of a majority of the
physicians so selected shall supersede the determination of the Board and shall
be final and conclusive.
(c)    Termination for Good Cause. Notwithstanding any other provision of this
Agreement, the Parent and the Company may at any time immediately terminate this
Agreement and Executive’s employment hereunder for Good Cause. For the purpose
of this Agreement, “Good Cause” shall include the following: the current use of
illegal drugs; conviction of any crime which involves moral turpitude, fraud or
misrepresentation; commission of any act which would constitute a felony and
which adversely impacts the business or reputation of the Company; fraud;
misappropriation or embezzlement of Parent or Company funds or property; willful
misconduct or grossly negligent or reckless conduct which is materially
injurious to the reputation, business or business relationships of the Parent or
the Company; material violation or default on any of the provisions of this
Agreement; or material and continuous failure to meet reasonable performance
criteria or reasonable standards of conduct as established from time to time by
the CEO and communicated to Executive. Any alleged cause for termination shall
be delivered in writing to Executive stating the basis for such cause along with
any notice of such termination.
(d)    Termination Without Good Cause. The Parent and the Company may terminate
Executive’s employment and all other positions prior to the Expiration Date at
any time, whether or not for Good Cause (as “Good Cause” is defined in Section
11(c) above). In the event the Company terminates Executive prior to the
then-current Expiration Date, for reasons other than Good Cause, Executive’s
Death, or Executive’s Disability, the Company will pay Executive severance in an
amount equal to (x) three months’ base salary or (y) if such termination occurs
in the first year of the Term hereof, the amount of base salary for the period
commencing on the effective date of termination and ending on the Expiration
Date, whichever is greater, which shall be paid commencing as soon as
practicable following Executive’s execution (and non-revocation) of a general
release of claims in form acceptable to the Parent and the Company by
continuation of payments in accordance with the Company’s regular payroll cycle
and policies.
12.    ADVICE TO PROSPECTIVE EMPLOYERS
If Executive seeks or is offered employment by any other company, firm or
person, he will notify the prospective employer of the existence and terms of
the non-competition and confidentiality agreements set forth in Sections 7 and 9
of this Agreement.

6



--------------------------------------------------------------------------------



13.    CHANGE IN CONTROL; ACCELERATED VESTING SCHEDULES
(a)    In the event that, within 12 months of a change in control of the Parent,
Executive’s employment by the Parent and the Company is terminated prior to the
end of the then current Term or Executive terminates his employment due to a
material reduction in his duties or compensation or relocation of his primary
work location outside the Atlanta metropolitan area (“Good Reason”), all stock
options and restricted stock granted to Executive shall immediately vest in
full, and the Company shall pay Executive severance in accordance with Section
11(d) above. In the event Executive seeks to terminate his employment for Good
Reason, such termination shall not be treated for purposes of this Section as a
resignation for Good Reason unless Executive provides the Company with notice of
the existence of the condition claimed to constitute Good Reason within 30 days
of the initial existence of such condition and the Company fails to remedy such
condition within 30 days following the Company’s receipt of such notice.
(b)    For purposes of this Agreement, “change in control” means any of the
following events:
(i)    A change in control of the direction and administration of the Parent’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the 1934 Act as in
effect on the date hereof and any successor provision of the regulations under
the 1934 Act, whether or not the Parent is then subject to such reporting
requirements; or
(ii)    Any “person” (as such term is used in section 13(d) and section 14(d)(2)
of the 1934 Act but excluding any employee benefit plan of the Parent) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Parent representing more than one
half of the combined voting power of the Parent’s outstanding securities then
entitled to vote for the election of directors; or
(iii)    The Parent shall sell all or substantially all of the assets of the
Parent; or
(iv)    The Parent shall participate in a merger, reorganization, consolidation
or similar business combination that constitutes a change in control as defined
in the Parent’s 2005 Incentive Compensation Plan or results in the occurrence of
any event described in Sections 13(b) (i), (ii) or (iii) above.
(c)    Notwithstanding anything to the contrary contained in this Agreement, in
the event any amounts payable hereunder would be considered to be excess
parachute payments for purposes of the amount payable following the occurrence
of a “Change of Control” that is treated as a "change in the ownership or
effective control" of the Parent or "in the ownership of a substantial portion
of the assets" of the Parent for purposes of Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), those payments that are
treated for purposes of Code Section 280G as being contingent on a "change in
the ownership or effective control" (as that phrase is used for purposes of Code
Section 280G) of the Parent shall be reduced, if and to the extent necessary, so
that no payments under this Agreement are treated as excess parachute payments.

7



--------------------------------------------------------------------------------



14.    ACKNOWLEDGEMENTS
The Parent, the Company and Executive each hereby acknowledge and agree as
follows:
(a)    The covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration and geographic scope;
(b)    In the event of a breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Section 7, 8 or
9 hereof, monetary damages or the other remedies at law that may be available to
the Parent or the Company for such breach or threatened breach will be
inadequate and, without prejudice to the Parent’s or the Company’s right to
pursue any other remedies at law or in equity available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
Executive, the Parent or the Company will be entitled to injunctive relief from
a court of competent jurisdiction; and
(c)    The time period and geographical area set forth in Section 9 hereof are
each divisible and separable, and, in the event that the covenants not to
compete contained therein are judicially held invalid or unenforceable as to
such time period or geographical area, they will be valid and enforceable in
such geographical area(s) and for such time period(s) which the court determines
to be reasonable and enforceable. Executive agrees that in the event any court
of competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with the Parent and the Company in requesting that court
to construe the applicable provision by limiting or reducing it so as to be
enforceable to the extent compatible with the then applicable law. Furthermore,
any period of restriction or covenant herein stated shall not include any period
of violation or period of time required for litigation to enforce such
restriction or covenant.
15.    NOTICES
Any notice or communication required or permitted hereunder shall be given in
writing and shall be sufficiently given if delivered personally or sent by
confirmed telecopy to such party addressed as follows:
(a)    In the case of the Parent or the Company, if addressed to it as follows:
[Name of the Parent or the Company]
1230 Peachtree Street NE, Suite 1000
Atlanta, Georgia 30309
Attn: Chief Financial Officer
Fax: (404) 446-0059
(b)    In the case of Executive, if addressed to Executive at the most recent
address on file with the Company, currently 994 Citadel Drive, NE, Atlanta,
Georgia 30324.

8



--------------------------------------------------------------------------------



Any such notice delivered personally or by telecopy shall be deemed to have been
received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.
16.    ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Parent and the Company may assign or otherwise transfer its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), but this
Agreement may not be assigned, nor may the duties hereunder be delegated by
Executive. In the event that the Parent and the Company assign or otherwise
transfer their rights under this Agreement to any successor or affiliated
business or corporation (whether by sale of stock, merger, consolidation, sale
of assets or otherwise), for all purposes of this Agreement, the “Parent” and
the “Company” shall then be deemed to include the successor or affiliated
business or corporation to which the Parent and the Company, respectively,
assigned or otherwise transferred their rights hereunder.
17.    MODIFICATION
This Agreement may not be released, discharged, abandoned, changed, or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.
18.    SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provisions hereof and the parties shall use their
best efforts to substitute a valid, legal and enforceable provision, which,
insofar as practical, implements the purpose of this Agreement. Any failure to
enforce any provision of this Agreement shall not constitute a waiver thereof or
of any other provision hereof.
19.    COUNTERPARTS
This Agreement may be signed in counterparts (and delivered by facsimile or by
digitally scanned signature delivered electronically), and each of such
counterparts shall constitute an original document, and such counterparts, taken
together, shall constitute one and the same instrument.
20.    ENTIRE AGREEMENT
This Agreement constitutes the entire agreement between and among the parties
with respect to the subject matter of this Agreement and supersedes all prior
and contemporaneous agreements, understandings, and negotiations, whether
written or oral, with respect to such subject matter.
21.    DISPUTE RESOLUTION

9



--------------------------------------------------------------------------------



Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance, or
non-performance of this Agreement or any agreement or other instrument between,
involving or affecting the parties (including the validity, scope and
enforceability of the arbitration clause), shall be submitted to and resolved by
arbitration. The arbitration shall be conducted pursuant to the terms of the
Federal Arbitration Act and the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association. Either party may notify the
other party at any time of the existence of an arbitrable controversy by
certified mail, and the parties shall attempt in good faith to resolve their
differences within 15 days after the receipt of such notice. If the dispute
cannot be resolved within the 15-day period, either party may file a written
demand for arbitration with the American Arbitration Association. The place of
arbitration shall be Atlanta, Georgia.
22.    SECTION 409A
If Executive is a “specified employee” under Section 409A of the Code, amounts
that are deferred compensation are not payable to Executive until six months
after his date of termination. If Section 409A applies, then notwithstanding the
preceding sentence and as an exception to the six-month delay otherwise required
by Section 409A of the Code, amounts due under Section 11(d) will be payable in
regular installments in accordance with the Company’s general payroll practices
for salaried employees until the March 15th of the year following the year of
termination with the regular installment payment that immediately precedes March
15 to include any installment amounts that would otherwise be delayed because of
the six-month delay. After the expiration of the six-month delay period
following the date of termination, any and all remaining amounts due to
Executive will then be paid to Executive in a lump sum.


If Executive’s termination of employment occurs on or prior to the March 15th of
the year following the year of the change in control, the lump sum due to
Executive pursuant to Section 13 will be paid immediately (but not later than
the applicable March 15th) following the date of termination. But if Executive
is a “specified employee” under Section 409A of the Code and Executive’s
termination of employment occurs later than the March 15th of the year following
the year of the change in control, the lump sum will be immediately payable
after the expiration of six months after the date of such termination of
employment.
    
If any tax is imposed on Executive under Section 409A of the Code with respect
to any payment made by the Company to Executive pursuant to Section 11(d) or
Section 13 hereof, Executive will be responsible for payment of such tax,
penalty, interest and any related audit costs incurred by Executive.


23.    GOVERNING LAW
The provisions of this Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. The Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in the state and federal courts in
Fulton County, Georgia.



10



--------------------------------------------------------------------------------



[The next page is the signature page.]



11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.
STREAMLINE HEALTH SOLUTIONS, INC. 

 
By: __________________________________
      Robert E. Watson
President and Chief Executive Officer
STREAMLINE HEALTH, INC 

 
By: __________________________________
      Robert E. Watson
President and Chief Executive Officer
EXECUTIVE


___________________________________
Herbert P. Larsen


12



--------------------------------------------------------------------------------



EXHIBIT A - COMPENSATION AND BENEFITS
1.
Start Date. Executive’s start date shall be _________ ___, 2013.

2.
Base Salary. Base Salary shall be paid at an annualized rate of $185,000, which
shall be subject to periodic review and adjustment by the Compensation Committee
(the “Committee”) of the Board of Directors of the Parent.

3.
Bonus. Target bonus and target goals shall be set by the CEO annually, subject
to approval by the Committee. Initial target bonus (for FY 2013, which commences
2/1/13) will be 40% of Base Salary. Bonus will be paid pursuant to such terms
and conditions as are established by the Committee and, to the extent payable
under a bonus plan, subject to such terms and conditions as may be set out in
such plan.

4.
Benefits; PTO. Executive shall participate in the Parent’s benefit plans on the
same terms and conditions as provided for other associates of the Company, and
subject to all terms and conditions of such plans, and shall accrue paid time
off at the rate of 20 days per annum.

5.
Stock Option Grants. Executive shall receive a grant of stock options for
125,000 shares of common stock of the Parent, as of the start date referred to
in paragraph 1 above, with an option exercise price equal to the closing price
on the date of grant of such stock as reported by NASDAQ CM. This grant, which
is intended to meet the “employee inducement” exception to NASDAQ Marketplace
Rule 4350 requiring shareholder approval of equity-based incentive plans, will
vest in 36 substantially equal monthly installments during the first three years
of employment and in all other respects will be subject to the Parent’s 2005
Incentive Compensation Plan.




13

